                                        Exhibit 10.1
thecoca-colacompany11.jpg [thecoca-colacompany11.jpg]


COCA-COLA PLAZA
ATLANTA, GEORGIA




                       JAMES R. QUINCEY    
CHAIRMAN & CHIEF EXECUTIVE OFFICER
THE COCA-COLA COMPANY
ADDRESS REPLY TO:
P.O. BOX 1734
Atlanta, GA 30301
_____________
    +1-404 676-9980
FAX: +1-404 598-9980

                            
July 15, 2020


Bradley Gayton
Ann Arbor, Michigan


Dear Bradley,


We are delighted to offer you the position of Senior Vice President, General
Counsel, job grade 21, with an effective date of September 1, 2020, pending
election to the position by The
Coca-Cola Company Board of Directors. You will report to me. The information
contained in this letter provides the terms and compensation details of this
position. All payments set forth below are subject to tax and withholding.


•Your principal place of employment will be Atlanta, Georgia.


•Your annual base pay for your new position will be USD 760,000.


•At the next regularly scheduled meeting of the Talent and Compensation
Committee following your employment with the Company (October 2020), The
Coca-Cola Company management will request special long-term incentive award(s)
with approximate value(s) as follows:


•USD 3,820,000 in Restricted Stock Units (RSUs).  The RSUs will vest 15% on
December 10, 2021 and 85% on December 10, 2023, provided all required conditions
are met.  The number of RSUs will be determined using the 30-calendar day
average stock price of The Coca-Cola Company common stock immediately preceding
the first of the month in which the award is approved. Dividend equivalents will
not be paid during the restriction period. This award is subject to Talent and
Compensation Committee approval.  All long-term incentive awards you will
receive will be governed solely by the terms of the Company’s long-term
incentive plans and agreements that will be provided to you at the time any
awards are made.


•You will receive a one-time sign on bonus of USD 500,000 provided as a lump sum
cash payment, paid by September 30, 2020. Should you voluntarily terminate
employment with the Company for any reason, or if you are terminated as a result
of a violation of the Company’s Code of Business Conduct, within 36 months of
your initial employment date, you agree to repay these monies in full within 30
days of your separation. If for any reason you do not return such payments, the
Company will offset the amount due from any form of compensation due, including
but not limited to, salary, bonus, and non-qualified compensation. The terms of
this payment will be governed solely by the terms of the enclosed hiring bonuses
agreement.







--------------------------------------------------------------------------------

Bradley Gayton
July 15, 2020
Page 2 of 3




•Following Ford Motor Company’s disclosure of 2020 annual incentive results, you
will receive a one-time cash payment in 2021 equal to the annual incentive
amount you would have earned, but have forfeited, pro-rated for the time you
were employed by Ford Motor Company in 2020. The terms of this payment will be
governed solely by the terms of the enclosed deferred cash agreement.


•You are eligible for certain relocation benefits, plus an additional
discretionary amount of up to $200,000, to cover potential loss on home sale (if
any); this additional amount is only payable if loss on home sale exceeds what
would otherwise be covered by the relocation policy and is subject to
verification. You will be contacted within three business days of your
acceptance by your Relocation Manager to review the details of these benefits.
Should you voluntarily terminate employment with the Company for any reason, or
if you are terminated as a result of a violation of the Company’s Code of
Business Conduct, within 36 months of your initial employment date, you agree to
repay these monies in full within 30 days. If for any reason you do not return
such payments, the Company will offset the amount due from any form of
compensation due, including but not limited to, salary, bonus, and non-qualified
compensation. The terms of this payment will be governed solely by the terms of
the enclosed hiring bonuses agreement.


•You will be eligible to participate in the annual Performance Incentive Plan.
Your target annual incentive for your new position is 100% of your annual base
pay. Any payment will depend on both the business performance and your personal
contributions. Awards are made at the discretion of the Talent and Compensation
Committee of the Board of Directors based upon recommendations by Senior
Management. As a discretionary program, the performance factors, eligibility
criteria, payment frequency, award opportunity levels and other provisions are
variable. The plan may be modified from time to time.


•You will be eligible to participate in The Coca-Cola Company’s Long-Term
Incentive (LTI) program. Awards are made at the discretion of the Talent and
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management.  You will be eligible to receive LTI awards within guidelines
for the job grade assigned to your position and based upon your leadership
potential to impact the Company’s future growth.  As a discretionary program,
eligibility criteria, award opportunity levels, the award timing, frequency,
size and mix of award vehicles are variable. 


•You will be expected to acquire and maintain share ownership at a level equal
to two times your base pay. As part of the Company’s ownership expectations, you
will have five years, or until December 31, 2025 to comply with this
requirement. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Talent and Compensation Committee of the Board of Directors the
following February.


Classified -
Classified -
Classified - No Category

--------------------------------------------------------------------------------

Bradley Gayton
July 15, 2020
Page 3 of 3


•You will be eligible for the Company’s Financial Planning Reimbursement Program
which provides reimbursement of certain financial planning services, up to USD
10,000 annually.


•You will be eligible for the Emory Executive Health benefit which includes a
comprehensive physical exam and one-on-one medical and lifestyle management
consultation.


•You are required to enter into the Agreement on Confidentiality,
Non-Competition, and Non-Solicitation, as well as the Agreement Covering
Inventions, Discoveries, Copyrightable Material, Trade Secrets, and Confidential
Information that will be provided to you soon.


•This letter is provided as information and does not constitute an employment
contract.


Bradley, I feel certain that you will find challenge, satisfaction and
opportunity in this role as we start our journey together during this time.


Sincerely,


/s/ James Quincey


James Quincey
Chairman and CEO


C: Carl Saunders
Executive Compensation
Executive Services




I, Bradley Gayton, accept this offer




Signature: /s/ Bradley Gayton                     




Date: July 15, 2020                             










Classified -
Classified -
Classified - No Category